                        Case MDL No. 2978 Document 13 Filed 10/30/20 Page 1 of 2
 UNITED STATES JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


                  2978                                          Hotel Booking Access for Individuals with Disabilities Litigation
 MDL No. _____________                        & T ITLE - IN RE: __________________________________


                                                     NOTICE OF APPEARANCE
                          Appearances should only be entered in compliance with Rule 4.1(c).

 PARTIES REPRESENTED (indicate plaintiff or defendant--attach list if more than one
 action):

"Liason Counsel To Plaintiff's", Saim Sarwar and Deborah Laufer



 SHORT CASE CAPTION(s) (Include District(s), Civil Action No(s).-- attach list if more
 than one action):

See list provided by Plaintiff's attorney.


                             *****************************************************

         In compliance with Rule 4.1(c), the following designated attorney is authorized to file and
 receive service of all pleadings, notices, orders, and other papers relating to practice before the
 Judicial Panel on Multidistrict Litigation on behalf of the plaintiff(s)/ defendant(s) indicated. I am
 aware that only one attorney can be designated for each party.
               10/30/2020                                                       /s/ Thomas B. Bacon

                                  Date                                                               Signature of Attorney or Designee

 Name and Address of Designated Attorney:

 644 N. McDonald Street Mt. Dora, Florida 32757


 Telephone No.:                954-478-7811                                                            Fax No.:
                tbb@thomasbaconlaw.com
 Email Address: __________________________


 Instructions:

 1. From the JPM L hom e page, download N otice of Appearance. Fill out form and save in .pdf format. (All docum ents filed with the Judicial Panel m ust be in PD F Format.)
 T he Appearance Form is to be filed as the m ain PD F docum ent. Any docum ents subm itted with the Appearance F orm are attachm ents.
 2. Select M D L from the m enu bar at the top of the E CF screen.
 3. Click on N otices. Select the appropriate N otice of Appearance. Select N ext.
 4. Enter the three or four digit M D L num ber (ex. 875). Select N ext.
 5. V erify M D L num ber, if correct Select N ext.
 6. Choose the case(s) for which the Appearance is being filed. Select N ext.
 7. Select Party. Select next twice.
 8. U pload the Appearance Form as the M ain docum ent and all other docum ents as attachm ents. Be sure to choose a category and description. Select the docum ent to which
 the Appearance relates. (N ote: Appearances filed in new litigations will be linked to the initial M otion for T ransfer and Appearances filed in transferred litigations should be
 linked to the Conditional T ransfer Order (CT O).
 9. Select the next button and verify docket text. If correct continue to select next to com plete the transaction.




                                                                                                                                                               JPML Form 18
            Case MDL No. 2978 Document 13 Filed 10/30/20 Page 2 of 2



                                           Proof of Service
I hereby certify that a copy of the foregoing was served on all counsel of record via this Panel’s
CM/ECF system this 30th day of October, 2020. Also, this day, the following unrepresented
parties were served by first class mail:

 Wilber LLC                                        Gaila Brandon
 Relax Inn                                         Riverview Hotel
 829 Berlin Turnpike                               105 Osborne Street
 Berlin, CT 06037                                  St. Marys GA 31558

 Classic Mgt LLC                                   Jerry Brandon
 Sunset Inn                                        Riverview Hotel
 1600 Absecon Blvd.                                105 Osborne Street
 Atlantic City, NJ 08401                           St. Marys GA 31558

 Aarav Hospitality One LLC                         Goldstar Group Inc.
 Sunset Inn                                        Village Inn & Suites
 1600 Absecon Blvd.                                37 S New York Road
 Atlantic City, NJ 08401                           Smithfield NJ 08205

 Darwin Distributors Inc.                          Max Gurwicz
 Huntingdon Motor Inn                              Quality Inn
 Motor Inn Dr.                                     3101 Pacific Ave.
 Huntingdon PA 16652                               Atlantic City, NJ 08401




                                                             By: /s/ Thomas B. Bacon
